DETAILED ACTION
Claim(s) 1-12 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS’) submitted on December 21st, 2020 and February 16th, 2021 were filed after the mailing date of the Non-Final Office action on September 18th, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview 
An Examiner initiated interview was conducted with Won S. Yoon (Reg. # 71, 058) on February 17th, 2021 proposing amendments of independent claims 1 and 7 (see interview summary paper # 20210210).

Response to Arguments
Applicant’s arguments (see remarks pages 6-9 of 10) filed December 18th, 2020 with respect to rejection of claim(s) 1-12 under 35 U.S.C. § 102(a)(2) have been fully considered and they are persuasive. The rejection is withdrawn.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Khoryaev et al. (US 2020/0053675 A1; also see provisional 62/476,083) hereinafter “Khoryaev” and provisional ‘083 in view of “Intel Corporation: 3GPP TSG RAN1 WG Meeting #88bis (R1-1704684) hereinafter “Intel”.

Regarding Claims 1 and 7,
	Khoryaev discloses a user equipment (UE) [see fig. 3, pg. 5, ¶50 lines 1-17, a user device “300” or User Equipment (UE); also see provisional ‘083, fig. XS, pg. 16, lines 1-13, a UE XS01 and/or XS02] configured to transmit a signal [see pg. 10, ¶103 lines 1-7, for transmitting sidelink control information (SCI); also see provisional ‘083, fig. XS, pg. 17, lines 6-17, configured to connect with a radio access network (RAN)] in a wireless communication system [see fig. 1A, pg. 1, ¶23 lines 1-25, in a communication network; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, in a system XS00], the UE [see fig. 3, pg. 5, ¶50 lines 1-17, the user device “300” or User Equipment (UE); also see provisional ‘083, fig. XS, pg. 16, lines 1-13, the UE XS01 and/or XS02] comprising:
	a radio-frequency (RF) module [see fig. 3, pg. 5, ¶51 lines 1-10, a radio front end module (RFEM) “315”; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, an RF transceiver];
	at least one processor [see fig. 3, pg. 5, ¶51 lines 1-10, an application processor “305”; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, a CPU]; and
	at least one computer memory operably connectable to the at least one processor and storing instructions that [see fig. 3, pg. 5, ¶51 lines 1-10, memory “320” in communication with the application processor “305” storing data; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, memory storage], when executed [see fig. 3, pg. 5, ¶51 lines 1-10, when implemented; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, for performing], cause the at least one processor to perform operations [see fig. 3, pg. 5, ¶51 lines 1-10, trigger the application processor “305” to run instructions; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, initiate the CPU to execute] comprising:
	transmitting [see pg. 10, ¶104 lines 1-5, transmit; also see provisional ‘083, pg. 6, lines 1-16, transmit], via the RF module [see fig. 3, pg. 5, ¶51 lines 1-10, using the radio front end module (RFEM) “315”; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, using the RF transceiver], sidelink control information (SCI) [see pg. 10, ¶104 lines 1-5, sidelink control information (SCI); also see provisional ‘083, pg. 6, lines 1-16, sidelink control information (SCI)] to another UE [see pg. 9, ¶100 lines 1-4, to another UE “102”; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, to a UE XS02] through a physical sidelink control channel (PSCCH) [see pg. 10, ¶104 lines 1-5, included in a physical sidelink control channel (PSCCH); also see provisional ‘083, fig. XS, pg. 7, lines 1-13, via a physical sidelink control channel (PSCCH)]; and
	transmitting [see fig. 9: Step “930”, pg. 10, ¶103 lines 1-7, transmit ; also see provisional ‘083, pg. 6, lines 1-16, transmit], via the RF module [see fig. 3, pg. 5, ¶51 lines 1-10, using the radio front end module (RFEM) “315”; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, using the RF transceiver], data that is scheduled by the SCI [see fig. 9: Step “930”, pg. 10, ¶103 lines 1-7, sidelink control information (SCI) that indicates schedule information for V2V sidelink transmission; also see provisional ‘083, pg. 8, lines 4-6, sidelink cross-carrier scheduling for V2V communication] to the another UE [see pg. 9, ¶100 lines 1-4, to the another UE “102”; also see provisional ‘083, fig. XS, pg. 16, lines 1-13, to the UE XS02]  through a physical sidelink shared channel (PSSCH) [see pg. 10, ¶104 lines 1-5, included within a physical sidelink control channel (PSCCH); also see provisional ‘083, fig. XS, pg. 7, lines 1-13, a physical sidelink control channel (PSCCH)].
	Khoryaev does not explicitly teach the SCI comprises “1-bit information that indicates whether a transmission format of the data comprises both transport block size (TBS) scaling and rate-matching”.
	However Intel discloses the SCI comprises 1-bit information that indicates whether a transmission format of the data comprises both transport block size (TBS) scaling and rate-matching [see fig. 4, pg. 3, Observation 3, lines 1-10, LTE R14 sidelink rate-matching behavior is revised to improve 64QAM demodulation performance. The LTE R14 transport block size table is designed assuming fixed implementation overhead in terms of amount of REs used for channel estimation per PRB. .. In order to avoid this issue, new TBS table with reduced TBS sizes can be designed or existing TBS can be scaled down to take into account implementation overhead. Evaluation results for legacy TBS table with bit puncturing approach and for modified TBS table with rate-matching approach for 60 km/h relative speed].
[see Intel pg. 3, Observation 3, lines 6-7].
	
Regarding Claims 2 and 8,
	The combined system of Khoryaev and Intel discloses the UE as set forth above [see fig. 3, pg. 5, ¶50 lines 1-17, the user device “300” or User Equipment (UE); also see provisional ‘083, fig. XS, pg. 16, lines 1-13, the UE XS01 and/or XS02].
	Khoryaev further discloses wherein transmitting the data that is scheduled by the SCI [see fig. 9: Step “930”, pg. 10, ¶103 lines 1-7, transmitting sidelink control information (SCI) that indicates schedule information for V2V sidelink transmission; also see provisional ‘083, pg. 8, lines 4-6, transmitting sidelink cross-carrier scheduling for V2V communication] comprises:
	in a state in which the 1-bit information [see pg. 10, ¶108 lines 1-8, includes first data bits; also see provisional ‘083, pg. 19, lines 5-24, information] indicates that the transmission format of the data [see pg. 10, ¶108 lines 1-8, specifying encoding of a first PSSCH for a first V2V sidelink transmission; also see provisional ‘083, pg. 19, lines 5-24, a transport format] comprises both the TBS scaling [see pg. 10, ¶169 lines 8-17, transport block sizes scaled for the V2V transmission; also see provisional ‘083, pg. 31, lines 3-8, transport blocks (TB)] and the rate-matching [see pg. 10, ¶169 lines 8-17, using rate-matching; also see provisional ‘083, pg. 31, lines 1-2, rate matching]:
	transmitting the data [see fig. 9: Step “930”, pg. 10, ¶103 lines 1-7, transmitting sidelink control information (SCI) that indicates schedule information for V2V sidelink transmission; also see provisional ‘083, pg. 8, lines 4-6, transmitting sidelink cross-carrier scheduling for V2V communication] using both the TBS scaling [see pg. 10, ¶169 lines 8-17, transport block sizes scaled for the V2V transmission; also see provisional ‘083, pg. 31, lines 3-8, transport blocks (TB)] and the rate-matching [see pg. 10, ¶169 lines 8-17, using rate-matching; also see provisional ‘083, pg. 31, lines 1-2, rate matching].
 
Regarding Claims 3 and 9,
	The combined system of Khoryaev and Intel discloses the UE as set forth above [see fig. 3, pg. 5, ¶50 lines 1-17, the user device “300” or User Equipment (UE); also see provisional ‘083, fig. XS, pg. 16, lines 1-13, the UE XS01 and/or XS02].
	Khoryaev further discloses wherein transmitting the SCI [see fig. 9: Step “930”, pg. 10, ¶103 lines 1-7, transmitting sidelink control information (SCI) that indicates schedule information for V2V sidelink transmission; also see provisional ‘083, pg. 8, lines 4-6, transmitting sidelink cross-carrier scheduling for V2V communication] comprises transmitting the SCI [see fig. 9: Step “930”, pg. 10, ¶103 lines 1-7, transmitting sidelink control information (SCI) that indicates schedule information for V2V sidelink transmission; also see provisional ‘083, pg. 8, lines 4-6, transmitting sidelink cross-carrier scheduling for V2V communication] using SCI format 1 [see pg. 5, ¶179 lines 15-20, SCI format 1; also see provisional ‘083, pg. 19, lines 5-24, a transport format] that is used for scheduling [see fig. 9: Step “930”, pg. 10, ¶103 lines 1-7, schedule information for V2V sidelink transmission; also see provisional ‘083, pg. 8, lines 4-6, scheduling for V2V communication] the PSSCH [see pg. 10, ¶104 lines 1-5, included in a physical sidelink control channel (PSCCH); also see provisional ‘083, fig. XS, pg. 7, lines 1-13, via a physical sidelink control channel (PSCCH)].

Regarding Claims 4 and 10,
[see fig. 3, pg. 5, ¶50 lines 1-17, the user device “300” or User Equipment (UE); also see provisional ‘083, fig. XS, pg. 16, lines 1-13, the UE XS01 and/or XS02].
	Khoryaev further discloses the 1-bit information having a first value [see pg. 10, ¶108 lines 1-8, includes first data bits; also see provisional ‘083, pg. 19, lines 5-24, information] indicates that the transmission format of the data [see pg. 10, ¶108 lines 1-8, specifying encoding of a first PSSCH for a first V2V sidelink transmission; also see provisional ‘083, pg. 19, lines 5-24, a transport format] includes both rate-matching [see pg. 10, ¶169 lines 8-17, using rate-matching; also see provisional ‘083, pg. 31, lines 1-2, rate matching] and TBS scaling [see pg. 10, ¶169 lines 8-17, transport block sizes scaled for the V2V transmission; also see provisional ‘083, pg. 31, lines 3-8, transport blocks (TB)], and wherein the 1-bit information [see pg. 10, ¶108 lines 1-8, includes first data bits; also see provisional ‘083, pg. 19, lines 5-24, information] having a second value indicates that the transmission format of the data includes no rate-matching and no TBS scaling [see pg. 10, ¶108 lines 1-8, a second PSSCH for a second V2V sidelink transmission on a secondary CC in accordance with a short TTI that is shorter than the legacy TTI; also see provisional ‘083, fig. XS, pg. 7, lines 1-13, via a physical sidelink control channel (PSCCH)].

Regarding Claims 5 and 11,
	The combined system of Khoryaev and Intel discloses the UE as set forth above [see fig. 3, pg. 5, ¶50 lines 1-17, the user device “300” or User Equipment (UE); also see provisional ‘083, fig. XS, pg. 16, lines 1-13, the UE XS01 and/or XS02].
	Khoryaev further discloses the SCI further indicates whether the transmission format of the data comprises puncturing instead of rate-matching [see pg. 16, ¶180 lines 1-3, two or more independently encoded bit streams are multiplexed into the 64QAM modulation; also see provisional ‘083, pg. 18, lines 13-21, multiplexing using OFDM].

Regarding Claims 6 and 12,
	The combined system of Khoryaev and Intel discloses the UE as set forth above [see fig. 3, pg. 5, ¶50 lines 1-17, the user device “300” or User Equipment (UE); also see provisional ‘083, fig. XS, pg. 16, lines 1-13, the UE XS01 and/or XS02].
	Khoryaev further discloses transmitting the data that is scheduled by the SCI is performed through vehicle-to-everything (V2X) communications [see fig. 9: Step “930”, pg. 10, ¶103 lines 1-7, transmitting sidelink control information (SCI) that indicates schedule information for V2V sidelink transmission; also see provisional ‘083, pg. 8, lines 4-6, transmitting sidelink cross-carrier scheduling for V2V communication].

Allowable Subject Matter
Claims 4 and 10 is/are objected to as being dependent upon a rejected base claim (claim 1 or 7), but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469